Detailed Action
This is the final office action for US application number 16/549,428. Claims are evaluated as filed on April 13, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Copf and Jensen teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that claim 8 has been amended to include the limitations of former claim 12 (Remarks p. 6), Examiner notes that former claim 12 provided that the scaffold was adapted to attached to bones of a pelvis, etc.. The current amendment to claim 8 provides that the bones are selected from a pelvis, etc. That is, the scaffold having an ability to attach to a list of bones that differs from the bones of the independent claim is a different scope than performing a method on the bones of the independent claim.
With regards to Applicant’s argument that claim 8 has been amended to address each rejection under 35 USC 112b (Remarks p. 7), Examiner notes that a few were missed and are therefore repeated below.
With regards to Applicant’s argument that Copf and Jensen do not disclose how the device would be mechanically adapted to a scaffold used for the fixation of the large bones of the pelvis, femur, fibula, tibia, humerus, radius, or ulna and such teaching are found only in the present disclosure (Remarks p. 7), Examiner notes that such has not been asserted and has not been claimed. Further, Applicant has not identified to what teachings this argument is intended to refer, e.g. it is not clear what adaptations Applicant is asserting are found only in the present disclosure or where such are believed to be claimed.
With regards to Applicant’s argument that Estrada do not disclose how the device would be mechanically adapted to a scaffold used for the fixation of the large bones of the pelvis, femur, fibula, tibia, humerus, radius, or ulna and such teaching are found only in the present disclosure (Remarks p. 8), Examiner notes that such has not been asserted and has not been claimed. Further, Applicant has not identified to what teachings this argument is intended to refer, e.g. it is not clear what adaptations Applicant is asserting are found only in the present disclosure or where such are believed to be claimed.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  
Claim 8 line 16 should read “wherein the first attachment point of the second anchorable frame is”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 8-11 and 13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8 is/are unclear with regards to what is intended to be ‘is removably attachable to a second location on the first side of the operating table’ in line 10, i.e. such is unclear as to the missing noun. Further, such is unclear with regards to how it is intended that the second frame attaches to the first side of the table in lines 16-18, the second ‘a second location’ in line 17, and the intended opposite side in line 14. Examiner is interpreting this as referring to, and suggests amending as, “wherein the first attachment point is removably attachable to a first location on the second side of the operating table and the second attachment point is removably attachable to a second location on the second side;”.
Claim(s) 9-11 and 13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8-10, 13-15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Copf (US 2008/0200987) in view of Jensen (US 3,572,326) and O’Gara (US 2006/0217650).
As to claim 8-10 and 13-15, Copf discloses a method of treating a patient (Figs. 1-10, ¶s 39-56) using an orthopedic fracture reduction scaffold (Figs. 1 and 2) comprising the steps of: anchoring a first anchorable frame (42a, 46a, lower portion of 24 as shown in Figs. 1 and 2, 32a, 30, 32c, lower portion of 26 as shown in Figs. 1 and 2, 46c, 42c) and a second anchorable frame (42b, 46b, upper portion of 24 as shown in Figs. 2, 32b, 28, 32d, upper portion of 26 as shown in Fig. 2, 46d, 42d) to an operating table (12), the operating table comprising a first side (lower side as shown in Figs. 1 and 2) opposite a second side (upper side as shown in Fig. 2), wherein the first side is parallel to a patient's first arm (Figs. 1 and 2) and the second side is parallel a patient's second arm (Fig. 2), a head side (right side as shown in Figs. 1 and 2) connecting perpendicularly the first side and the second side at a head end (Figs. 1 and 2), wherein a patient's head (38) is positioned at the head end (Figs. 1 and 2), and a foot side (left side relative to view of table shown in Figs. 1 and 2 as represented in Figs. 1 and 2 by a wavy line) connecting perpendicularly the first side and the second side at a foot end (Figs. 1 and 2), wherein a patient's feet are positioned at the foot end (Figs. 1 and 2); wherein the first anchorable frame comprises a first attachment point (portion of 42a that connects to 44a as shown in Figs. 1 and 2) and a second attachment point (portion of 42c that connects to 44c as shown in Figs. 1 and 2); wherein the first attachment point is capable of attaching to a first location (Figs. 1 and 2) on the first side of the operating table (¶32 discloses that 42c is received in a height-adjustable manner in socket 44c) and the second attachment point is capable of attaching to a second location (Figs. 1 and 2) on the first side (Figs. 1 and 2, ¶32 discloses that 42c is received in a height-adjustable manner in socket 44c); wherein the second anchorable frame comprises a first attachment point (portion of 42b that connects to 44b as shown in Fig. 2) and a second attachment point (portion of 42d that connects to 44d as shown in Fig. 2); wherein the first attachment point of the second anchorable frame is capable of attaching to a first location (Fig. 2) on the second side of the operating table (¶32 discloses that 42b is received in a height-adjustable manner in socket 44b) and the second attachment point is capable of attaching to a second location on the second side (Fig. 2, ¶32 discloses that 42d is received in a height-adjustable manner in socket 44d); connecting one or more crossbars (50, 70, 60) to the first anchorable frame and the second anchorable frame (Fig. 2, ¶s 35-37) capable of use to form a substantially rigid orthopedic fracture reduction scaffold (Figs. 1 and 2) capable of use for attachment of one or more external fixators (58, 68, Figs. 1 and 2) to aid in the realignment of one or more bones of a patient (Figs. 1-10, ¶s 39-56); the orthopedic fracture reduction scaffold capable of attaching to one or more bones of a pelvis, spine, ribs, femur, fibula, tibia, humerus, radius, or ulna of the patient (demonstrated by attachment to the spine in Figs. 2-10) and used for moving bones to an anatomically correct position (¶s 29 and 42); connecting one or more external fixators (58, 68, Figs. 1 and 2) to the one or more bones (Figs. 1-10) and an orthopedic fracture reduction scaffold (42a, 46a, lower portion of 24 as shown in Figs. 1 and 2, 32a, 30, 32c, lower portion of 26 as shown in Figs. 1 and 2, 46c, 42c, 42b, 46b, upper portion of 24 as shown in Figs. 2, 32b, 28, 32d, upper portion of 26 as shown in Fig. 2, 46d, 42d, Figs. 1 and 2) comprising the first and the second anchorable frame (as defined) connected adjustably to the operating table (¶32 discloses connection in a height-adjustable manner) and connected by the one or more crossbars (Fig. 2) capable of use to form the substantially rigid orthopedic fracture reduction scaffold (Figs. 1 and 2) capable of use for attachment of the one or more external fixators (Figs. 1 and 2) capable of use to realign the one or more bones of the patient (Figs. 1-10); and aligning the one or more bones (Figs. 4-6 and 9, ¶s 39-56). As to claim 9, Copf discloses that stabilizing the one or more bones by attaching one or more orthopedic implants (Fig. 10), screws (Figs. 3-10), plates (Fig. 10). As to claim 10, Copf discloses that the step of aligning the one or more bones comprises adding, withdrawing, pushing, pulling, moving, or shifting the one or more external fixators (Figs. 2-10, ¶s 39-56). As to claim 13, Copf discloses that the first anchorable frame and the second anchorable frame independently have a shape selected from a polygon, an oval, a semi-circle, a free form shape or a combination thereof (Figs. 1 and 2); or wherein the first anchorable frame, the second anchorable frame or both the first and the second anchorable frame are substantially perpendicular to a surface of the operating table (Fig. 1). As to claim 14, Copf discloses attaching one or more percutaneous fracture reduction instruments to the orthopedic fracture reduction scaffold (Figs. 1-10). As to claim 15, Copf discloses that the one or more external fixators comprise a screw or other surgical device used to achieve fracture reduction (Figs. 1-10, ¶s 35 and 36).  
Copf is silent to the first anchorable frame is removably attachable to the first location and the second attachment point is removably attachable to the second location as well as the one or more bones are selected from a pelvis, femur, fibula, tibia, humerus, radius, or ulna.
Jensen teaches a similar method using a scaffold (Fig. 1), the method comprising: anchoring a first anchorable frame (18, 34, 33, 35, 22, 71, 71) and a second anchorable frame (19, 43, 42, 44, 23, 72, 72) to an operating table (10), wherein the first anchorable frame comprises a first attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32) and a second attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32); wherein the first attachment point is capable of being removably attached to a first location on a first side of the operating table (col. 5 lines 30-32) and the second attachment point is capable of being removably attached to a second location on the first side (col. 5 lines 30-32); wherein the second anchorable frame comprises a first attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32) and a second attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32); wherein the first attachment point is capable of being removably attached to a first location on a second side of the operating table (col. 5 lines 30-32) and the second attachment point is capable of being removably attached to a second location on the second side (col. 5 lines 30-32); connecting one or more crossbars (70 of 20 and 70 of 24) to the first anchorable frame and the second anchorable frame (Fig. 1) to form a substantially rigid orthopedic fracture reduction scaffold (as demonstrated by attachment with 56s, Fig. 1); connecting one or more external fixators (49, 56, 46, 56, 47, 56) to the orthopedic fracture reduction scaffold (Fig. 1). 
O’Gara teaches a method (Fig. 1, ¶9) of treating a patient using an orthopedic fracture reduction scaffold (Fig. 1, abstract) comprising the steps of: anchoring a first anchorable frame (2, 3, 4, structures shown in the left portion of Fig. 1 except for the screws 1, pelvis 5, and table 7) and a second anchorable frame (9, 10, 11, 2, structures shown in the right portion of Fig. 1 except for the screws 1, pelvis 6, and table 7) to an operating table (7), the operating table comprising a first side (left side of 7 as shown in in Fig. 1) opposite a second side (right side of 7 as shown in in Fig. 1); the first anchorable frame comprises a first attachment point (4); the second anchorable frame comprises a first attachment point (Fig. 1); the first anchorable frame and the second anchorable frame capable of use to form a substantially rigid orthopedic fracture reduction scaffold (Fig. 1) capable of use for attachment of one or more external fixators (1s) capable of use to aid in the realignment of one or more bones of a patient (abstract, ¶16), wherein the one or more bones is a pelvis (Figs. 1, abstract, ¶16); connecting one or more external fixators (1s) to the one or more bones (Figs. 1) and an orthopedic fracture reduction scaffold (structures shown in Fig. 1 except for the screws 1, pelvis 5 and 6, and table 7Figs. 1) comprising the first and the second anchorable frame capable of use to form the substantially rigid orthopedic fracture reduction scaffold capable of use for attachment of the one or more external fixators to realign the one or more bones of the patient (Figs. 1, abstract, ¶16); and aligning the one or more bones (Figs. 1, abstract, ¶16).
One of ordinary skill in the art at the time of the invention would have been motivated to specify that the height-adjustable socket attachment at the first and second attachment points for the first and second anchorable frames as disclosed by Copf are removably attached as taught by Jensen in order to secure the frame to the table (Jensen col. 3 lined 20-23) at a position at the proper elevation above the patient (Jensen col. 5 lines 30-34). One of ordinary skill in the art at the time of the invention would have been motivated to modify the method of moving bones to an anatomically correct position as disclosed by Copf is used to are removably attached as taught by O’Gara in order to enact a movement force between hemipelvis portions (O’Gara ¶16) to allows the three dimensional reduction of pelvic fractures, dislocations, or fracture dislocations (O’Gara abstract) via attachment to the hemipelvis portions (O’Gara abstract), i.e. to move bones to an anatomically correct position (Copf ¶s 29 and 42).

As to claim 16, the combination of Copf, Jensen, and O’Gara discloses the invention of claim 8 as well as using a fluoroscopic imaging device to position the one or more external fixators for alignment of the one or more bones or a combination thereof (Copf ¶40 discloses use of x-ray, ¶s 41 and 42 disclose comparisons with radiographs). The combination of Copf, Jensen, and O’Gara disclose that the patient is x-rayed from the side to detect twisting of the spine (Copf ¶40).
The combination of Copf, Jensen, and O’Gara is silent to the fluoroscopic imaging device being multi-planar.
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to specify that the fluoroscopic imaging device of the combination of Copf, Jensen, and O’Gara is multi-planar, since applicant has not disclosed that such is anything more than one of numerous configurations a person ordinary skill in the art would find obvious for the purpose of using x-ray from the side to detect twisting of the spine (Copf ¶40) to enable precise positioning of the one or more external fixator screws (Copf ¶41); where twisting is generally known to refer to movement that would be present in more than one plane and precise screw placement therein would necessitate viewing from multiple planes.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Copf, Jensen, and O’Gara in view of Estrada (US 2004/0167518).
As to claim 11, the combination of Copf, Jensen, and O’Gara discloses the invention of claim 8 as well as using a fluoroscopic imaging device to position the one or more external fixators for alignment of the one or more bones or a combination thereof (Copf ¶40 discloses use of x-ray, ¶s 41 and 42 disclose comparisons with radiographs).
The combination of Copf, Jensen, and O’Gara is silent to the material construction of the orthopedic fracture reduction scaffold, i.e. that the orthopedic fracture reduction scaffold comprises a radiolucent material selected from carbon fiber, aluminum, an alloy, a composite, plastic, polymer, Kevlar, nylon, polyether imide resin and combinations thereof. 
Estrada teaches a similar orthopedic stabilization scaffold (abstract) comprising radiolucent carbon fiber (¶24). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the orthopedic fracture reduction scaffold material as disclosed by the combination of Copf, Jensen, and O’Gara comprises radiolucent carbon fiber as taught by Estrada in order to predictably decrease imaging interference during surgical visualization (Estrada ¶9). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775